DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 3/9/2022 have been fully considered. Applicant has argued that the prior art does not teach the new limitation(s) added by amendment. The new limitation(s) will be addressed in the rejection(s) below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “… the inner surface and the at least one longitudinally extending groove cooperate to define an interior space… wherein the inner surface has a consistent diameter along an entire length of the drill rod” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, 8-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-4, 6, 8-26 include, or depend from claims that include, the limitation(s): “…the drill rod comprising: a body… at least one longitudinally extending groove extending radially outwardly from the longitudinal axis relative to the inner surface, wherein the inner surface and the at least one longitudinally extending groove cooperate to define an interior space… wherein the inner surface has a consistent diameter along an entire length of the drill rod…” or similar limitations. 
The specification as filed does not describe a drill pipe comprising an interior surface with both grooves and a consistent diameter along the entire length of the rod. Furthermore, the specification as filed describes these two features as mutually exclusive. The specification as filed (published) [0050] states “Optionally, the drill string 200 can further comprise one or more drill rods 220 having no longitudinal grooves and therefore having a continuous cylindrical inner surface 222.
The specification as filed (published) [0051] describes a continuous interior circumference as “groove-less”. 
The specification as filed (published) [0046] states “It is contemplated that the cross-section area of the longitudinally extending grooves can be determined as the difference between (a) the cross-sectional area of the interior space 130 defined by the inner surface with grooves present; and (b) the cross-sectional area of the interior space defined by the inner surface if the grooves were not present (e.g., if the inner surface had a common diameter moving circumferentially around the drill rod).”
Additionally, the examiner notes that Applicant’s figures additionally show that the grooves do not extend along the full length of the pipe body (Fig. 1) and the ID of the pipe is reduced at both ends near the thread portions.  
The specification fails to provide a written description that shows the inventor possessed the invention as recited in claims 1-4, 6, 8-26. See MPEP 2163.02 & MPEP 2163.03.
Clarification and correction are required. No new matter may be entered. The claims will be read and examined as best understood. 

Claim 1-4, 6, 8-26 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1-4, 6, 8-26 include, or depend from claims that include, the limitation(s): “…the drill rod comprising: a body… at least one longitudinally extending groove extending radially outwardly from the longitudinal axis relative to the inner surface, wherein the inner surface and the at least one longitudinally extending groove cooperate to define an interior space… wherein the inner surface has a consistent diameter along an entire length of the drill rod…” or similar limitations. 
Applicant has amended the claims to include mutually exclusive limitations. The inner surface of the drill pipe cannot have both a consistent diameter and a varying diameter formed by the inclusion of grooves. The specification as filed (published) [0050] states “Optionally, the drill string 200 can further comprise one or more drill rods 220 having no longitudinal grooves and therefore having a continuous cylindrical inner surface 222.
The specification as filed (published) [0051] describes a continuous interior circumference as “groove-less”. 
The specification as filed (published) [0046] states “It is contemplated that the cross-section area of the longitudinally extending grooves can be determined as the difference between (a) the cross-sectional area of the interior space 130 defined by the inner surface with grooves present; and (b) the cross-sectional area of the interior space defined by the inner surface if the grooves were not present (e.g., if the inner surface had a common diameter moving circumferentially around the drill rod).”
It is unclear how the inner surface of the drilling rod can have a varying diameter (grooves) and a consistent diameter along the entire length of the rod.
Clarification and correction are required. No new matter may be entered. The claims will be read and examined as best understood. 

Prior Art
The Examiner notes that no art rejection has been made for claims 1-4, 6, 8-26 at this time as the prior art of record fails to disclose the claims as written. The Examiner retains the right to reinstate the art rejection made in the previous Office Action or make a new art based rejection on these claims once the 112(a) rejection(s) have been resolved by the Applicant.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808. The examiner can normally be reached M-F 2:00-10:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David Carroll/           Primary Examiner, Art Unit 3674